Exhibit 10 SEPARATION AGREEMENT This Separation Agreement (this �Agreement�) is made and entered into by and between William T. Morrow (the �Executive�) and Pacific Gas and Electric Company (the �Company�) (collectively the �Parties�) and sets forth the terms and conditions of the Executive�s separation from employment with the Company.The �Effective Date� of this Agreement is defined in paragraph18(a). 1. Resignation.Effective August 31, 2008 (the �Resignation Date�), the Executive hereby resigns from his positions as Chief Executive Officer and President and a member of the Board of Directors of the Company, and resigns from employment with the Company and from each other position he holds with any of its affiliates, including as a director of any such entity.Promptly after his Resignation Date, he will be paid all salary or wages and vacation accrued, unpaid and owed to him as of the Resignation Date, he will remain entitled to any other benefits to which he is otherwise entitled as of the Resignation Date under the provisions of the Company�s plans and programs, and he will receive notice of the right to continue his existing health-insurance coverage pursuant to COBRA.The Executive shall make a diligent search for, and deliver to the Company, by the Resignation Date (i) any document, materials, files or computer files, or copies, reproductions, duplicates, transcriptions or replicas thereof relating to the Company�s business or affairs or belonging to the Company or any of its affiliates, which are in his possession or control and (ii) all other Company property (including, without limitation, laptop computer, blackberry, identification cards, security access cards, etc.), which are in his possession or control. The continuation of wages and other compensation set forth in paragraph 2 below is conditioned upon the Executive�s acceptance of this Agreement. 2. Continued pay and service credit.To induce the Executive to resign as of the Resignation Date and for other consideration set forth herein, the Company will provide to the Executive, or his estate, the following compensation benefits conditioned upon the occurrence of the Effective Date of this Agreement as set forth in paragraph 18(a) below: a. Salary continuation and bonus payment.Subject to his compliance with the terms and conditions of this Agreement, from the Resignation Date and continuing until January 31, 2009, the Company shall continue to pay the Executive monthly payments equal to the same monthly base salary that it would have paid him had he continued to be employed through January 31, 2009, at the same time and on the same conditions as though he had continued to be employed by the Company.In addition, the Company will pay the Executive his target participation in PG&E Corporation�s Short-Term Incentive Plan (�STIP�) of $584,375 for 2008, multiplied by the final 2008 STIP rate as determined by the PG&E Corporation�s Compensation Committee of the Board of Directors, less applicable withholdings and deductions, payable in or about March 2009 in accordance with the Company�s current pay practices. b. Continued Service Credit for Equity Awards.Subject to his 1 compliance with the terms and conditions of this Agreement, the Company shall provide the Executive service credit from the Resignation Date to January 31, 2009 for purposes of vesting in restricted stock grants and performance share grants provided to the Executive under PG&E Corporation�s 2006 Long-Term Incentive Plan (�LTIP�) (including, without limitation, the restricted stock grants vesting on January 2, 2009 and January 29, 2009) in accordance with the terms of the restricted stock agreements and performance share agreements relating to such grants, provided, however, that all restricted stock grants and performance share grants that would not have vested as of January 31, 2009 based upon the vesting schedules set forth in such restricted stock agreements and performance share agreements shall be forfeited effective as of the Effective Date.The Executive shall not be eligible to receive (i) any incentive compensation for any period after December 31, 2008 or (ii) any additional equity awards from and after the Resignation Date. c.Other benefits.Any benefits accrued under the PG&E Corporation Supplemental Executive Retirement Plan (�SERP�) as of the Resignation Date shall be paid in accordance with the terms of such plan, and no additional benefits shall accrue under SERP after the Resignation Date.In accordance with the terms of the PG&E Corporation�s Executive Stock Ownership Program, the Executive will not be entitled to any Special Incentive Stock Ownership Premiums (�SISOPs�) and therefore will not be awarded any SISOPs.The Executive will be eligible for COBRA continuation coverage from the Resignation Date to the extent available to him at law.The Company will pay all COBRA premiums on behalf of the Executive and his family through January 31, 2009, provided that the Executive makes a COBRA election to continue said benefits on a timely basis.The Company further agrees to promptly reimburse the Executive for all out-of-pocket expenses incurred in the performance of his responsibilities as an officer or director of the Company pursuant to the Company�s reimbursement policies in effect as of the time of submission.The Executive shall not be eligible for any benefits under the PG&E Corporation Officer Severance Policy not otherwise specifically provided for herein. d.Other employment or consulting.Provided that the Executive does not take a position with or perform services for a direct competitor of the Company prior to January 31, 2009, the Executive shall not lose any of the benefits set forth in this Agreement based on the fact that he provides consulting services or accepts a job with a different employer after the Resignation Date, but before January 31, 2009.This paragraph 2(d) shall not affect the Executive�s obligations under paragraph 7. 3. Defense and indemnification in third-party claims.The Company and/or its parent, affiliate, or subsidiary will provide the Executive with legal representation and indemnification protection in any legal proceeding in which he is a party or is threatened to be made a party by reason of the fact that he is or was an employee or officer of the Company and/or its parent, affiliate or subsidiary, in accordance with the terms of the resolution of the Board of Directors of the Company dated July 19, 1995, as well as otherwise required by law. 4. Cooperation. a.The Executive will, upon reasonable notice, furnish information and proper assistance to the Company and/or its parent, affiliate or subsidiary (including truthful 2 testimony and document production) as may reasonably be required by them or any of them in connection with any legal, administrative or regulatory proceeding or investigation (internal or external) in which they or any of them is, or may become, a party, or in connection with any filing or similar obligation imposed by any taxing, administrative or regulatory authority having jurisdiction, provided, however, that the Company and/or its parent, affiliate or subsidiary will pay all reasonable out-of-pocket expenses incurred by the Executive in complying with this paragraph. b.Until the Resignation Date, the Executive will, as requested by the Company or Chairman, Chief Executive Officer and President of PG&E Corporation, (i) continue to devote his best skill and perform his duties as Chief Executive Officer and President and a member of the board of directors of the Company (including, without limitation, in connection with fulfilling the Company�s reporting obligations to the Securities and Exchange Commission), (ii) cooperate and participate in employee meetings, and (iii) cooperate in communications with media, investment community, regulators, elected officials, other policymakers, government officials and other stakeholders. 5. Release of claims and covenant not to sue. a. In consideration of the payments and other benefits the Company is providing under this Agreement, the Executive, on behalf of himself and his representatives, agents, heirs and assigns, waives, releases, discharges and promises never to assert any and all claims, liabilities or obligations of every kind and nature, whether known or unknown, suspected or unsuspected that he ever had, now has or might have as of the Effective Date against the Company or its predecessors, parent, affiliates, subsidiaries, shareholders, owners, directors, officers, employees, agents, attorneys, successors, or assigns.These released claims include, without limitation, any claims arising from or related to the Executive�s employment with the Company, its parent or any of its affiliates and subsidiaries, and the termination of that employment.These released claims also specifically include, but are not limited, any claims arising under any federal, state and local statutory or common law, such as (as amended and as applicable) Title VII of the Civil Rights Act, the Age Discrimination in Employment Act, the Americans With Disabilities Act, the Employee Retirement Income Security Act, the California Fair Employment and Housing Act, the California Labor Code, any other federal, state or local law governing the terms and conditions of employment or the termination of employment, and the law of contract and tort; and any claim for attorneys� fees. b. The Executive acknowledges that there may exist facts or claims in addition to or different from those which are now known or believed by him to exist.Nonetheless, this Agreement extends to all claims of every nature and kind whatsoever, whether known or unknown, suspected or unsuspected, past or present, and the Executive specifically waives all rights under Section 1542 of the California Civil Code which provides that: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR 3 HER SETTLEMENT WITH THE DEBTOR. c. With respect to the claims released in the preceding paragraphs, the Executive will not initiate or maintain any legal or administrative action or proceeding of any kind against the Company or its predecessors, parent, affiliates, subsidiaries, shareholders, owners, directors, officers, employees, agents, attorneys, successors, or assigns, for the purpose of obtaining any personal relief, nor (except as otherwise required or expressly permitted by law) assist or participate in any such proceedings, including any proceedings brought by any third parties. d.
